—Order, Supreme Court, New York County (Lewis Friedman, J.), entered October 7, 1994 which, in an action for divorce, denied defendant’s motion to require plaintiff to designate her as the beneficiary of the death benefits of his pension plans, and granted plaintiff’s cross motion to discontinue the action without prejudice, unanimously affirmed, without costs.
We agree with the IAS Court that defendant failed to establish any prejudice would result were the discontinuance to be allowed without the relief on which she would condition it. And having determined that the action should be discontinued, the court had no action before it in which to issue a temporary order directing plaintiff to designate defendant the beneficiary of his death benefits. We note that on argument plaintiff’s counsel stipulated that plaintiff’s designation of his estate as beneficiary of his New York State pension would not be changed until further order of the court or agreement of the parties. Concur — Murphy, P. J., Sullivan, Rubin, Ross and Tom, JJ.